Title: Thomas Jefferson to John Laval, 11 April 1819
From: Jefferson, Thomas
To: Laval, John


          
            
              Sir
              Monticello Apr. 11. 19.
            
            In the moment of my setting out on a journey I recieve mr Dufief’s catalogue for 1819. for which I presume I have to thank you. having had time to run over the first pages only I mark a in pa. 13. a copy of Scapula’s Lexicon printed at Coll. Allobr. 1616. called 8vo but I presume it is small 4to as I believe there has never been an edition so small as 8vo printed. be pleased to send me this copy. if well wrapped in paper it may come by mail. I should be glad to know also the price of the Lexicon Aristophanicum. Gr. Angl. Sanxay. Oxon 1810. or 1811. pa. 1. & 13. as also of the Xenophon Schneideri. Gr. Lat. 12. v. 12mo. it is a pity the prices of the books had not been printed. we are afraid to call for a book on seeing it’s title only, as books as well as other things have limits to their value beyond which we would not go. I salute you with respect
            
              Th: Jefferson
            
          
          
            Postscript in PoC only:
            
              
                P.S.  
                Apr. 11.
                 prices of the following?
              
              
                
                pa. 119.
                 Grimm 17. v.
              
              
                
                126.
                 Manuel de droit François Paillet. 8vo
              
              
                
                139.
                 Dickson’s husbandry of the antients 2. v. 8vo
              
              
                
                156.
                 Diodoro di Sicilia. Roma. 2. v. qu. size.
              
            
          
        